Exhibit 10.7
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (the “Agreement”) is dated March 31,
2009, and is effective on the date described in Section 15. This Agreement is
made as a mutually agreed compromise between the Parties (as defined below) for
the complete and final settlement of all claims, differences, and alleged causes
of action existing between them as of the Effective Date.
PARTIES
     The Parties to this Agreement are Synthesis Energy Systems, Inc. (the
“Company”) and David Eichinger (the “Executive”). The Company and the Executive
are referred to collectively as the “Parties.”
PREAMBLE
     WHEREAS, the Executive was previously employed as the President and Chief
Executive Officer of the Company, pursuant to that certain Employment Agreement
dated May 30, 2006 (as amended, the “Employment Agreement”);
     WHEREAS, the Executive and the Company also entered into that certain
Indemnification Agreement dated August 13, 2008 (the “Indemnification
Agreement”);
     WHEREAS, the Parties intend to terminate the Employment Agreement as of the
Effective Date (except with respect to the Executive’s and the Company’s
continuing obligations under Sections 4 — Restrictive Covenants, 9 — Waiver of
Breach, 12 — Applicable Law, Jurisdiction, and 13 — Attorney and Trial Costs of
the Employment Agreement, as revised hereby) and enter into this Agreement;
     WHEREAS, the Parties intend that this Agreement shall operate as a complete
and final settlement of all claims, differences and alleged causes of action
existing between them as of the Effective Date;
     WHEREAS, the Executive has had at least 21 days to consider this Agreement;
     WHEREAS, the Company has advised the Executive in writing to consult with
independent legal counsel and tax advisors respecting this Agreement;
     WHEREAS, the Executive has had an opportunity to consult with independent
legal counsel and tax advisors with respect to the terms, meaning and effect of
this Agreement; and
     WHEREAS, the Executive understands that the Company regards the above
representations as material and that the Company is relying on these
representations in entering into this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and obligations
contained and exchanged in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 



--------------------------------------------------------------------------------



 



1. Definitions.
     1.1 “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the notices, rules and regulations thereunder.
     1.2 “Company and/or its Affiliates” means and includes the Company, its
Affiliates, and all of their predecessors, successors and assigns and parents,
subsidiaries, divisions or other affiliated companies, partners, partnerships,
present and former officers, directors, employees, stockholders, agents,
employee benefit plans or programs and their fiduciaries, whether in their
individual or official capacities and all of the successors and assigns of the
foregoing. “Affiliates” also includes a person or entity who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Company.
     1.3 “Date of Termination” means March 31, 2009.
2. Termination of the Employment Agreement. The Parties agree that the
Employment Agreement is hereby terminated and of no further force and effect as
of the Effective Date, except with respect to the Executive’s and the Company’s
obligations under Sections 4 — Restrictive Covenants, 9 — Waiver of Breach, 12 —
Applicable Law, Jurisdiction, and 13 — Attorney and Trial Costs, all of which
survive the termination of the Employment Agreement; provided, that the
following amendments are hereby made to the surviving provisions of the
Employment Agreement: (i) for purposes of Section 4(a) of the Employment
Agreement, the non-public information of the Company acquired by, or disclosed
to, the Executive shall include, but not be limited to, all information related
to the Company’s intellectual property, including without limitation, its U-GAS
fluidized bed gasification technology, and (ii) the third sentence of Section
4(b) of the Employment Agreement is replaced in its entirety with the following:
“As of the date hereof, the Business of the Corporation is to develop projects
or provide the technology for projects that convert coal and coal/biomass fuels
through coal gasification technology to products for the chemicals,
transportation fuels, natural gas, and power markets.” This Agreement shall have
no effect on the Indemnification Agreement, which is hereby ratified and
affirmed and shall remain in full force and effect.
3. Exchange of Equity Incentive Awards. The Executive has surrendered for
cancellation all of his currently held options, as set on Schedule I hereto,
and, in exchange, effective as of the date hereof, the Company has issued a new
stock option grant to purchase 700,000 shares of the Company’s common stock, at
an exercise price of $0.66 per share. Such stock option grant shall be fully
vested as of the date hereof and shall be exercisable until March 31, 2019, the
tenth anniversary of the date hereof. Such grant shall be granted under, and be
subject to, the terms of the Company’s Amended and Restated 2005 Incentive Plan,
as amended.
4. Payments to the Executive.
     4.1 In satisfaction of the bonus earned by the Executive for his service to
the Company during the year ended December 31, 2008, effective as of the date
hereof, the Company has issued to the Executive a stock option grant to acquire
68,182 shares of the Company’s common stock at an exercise price of $0.66 per
share. Such stock option grant shall be fully vested as of the date hereof and
shall be exercisable until March 31, 2019, the tenth

2



--------------------------------------------------------------------------------



 



anniversary of the date hereof. Such grant shall be granted under, and be
subject to, the terms of the Company’s Amended and Restated 2005 Incentive Plan,
as amended.
     4.2 Provided that the Executive elects COBRA within the time period
required by law, the Company shall reimburse his payment of his COBRA premiums
through (i) December 31, 2009 or (ii) until the Executive is eligible to
participate in the health insurance plan of another employer, whichever is
sooner.
5. Pay Through Date of Termination. The Executive acknowledges that he has
received all salary, wages, bonuses, accrued and unpaid vacation time, sick time
or other paid time off earned, and other compensation earned on or before the
Date of Termination.
6. Resignation and Acknowledgement by the Executive. Effective as of the Date of
Termination, the Executive hereby resigns from all positions he holds as a
director and officer with the Company and/or its Affiliates. In connection with
his resignation, Executive acknowledges that he has disclosed all information to
the Company and the Board of which he has knowledge which could be expected to
result in a material adverse effect on the Company, its business or its results
of operations after the Effective Date.
7. Future Services of Executive for the Company. If the Company so requests
after the Date of Termination, the Executive agrees to (i) assist the Company
its contemplated transition plans, including through service as a consultant to
the Company, on such terms and conditions as the Executive and the Company shall
mutually agree; provided that, if Executive’s services as a consultant shall be
requested or required for any period longer than five days, Executive shall be
entitled to receive compensation for such services equal to a pro-rata portion
of his annual base salary as of the Effective Date, to be pro-rated based upon
the portion of a calendar year that he serves as a consultant, and
(ii) cooperate with the Company in the resolution of any pending or future
litigation that relates to the time during which the Executive served as an
employee of the Company.
8. Releases
     8.1 Release by the Executive. The Executive unconditionally, fully and
forever waives, releases, discharges, agrees to hold harmless, and promises not
to sue the Company and/or its Affiliates, from and for any claim, action or
right of any sort, known or unknown, arising on or before the Effective Date.
          a. This release includes, but is not limited to, any claim arising out
of or related to the following: any claim for any wages, salary, compensation,
sick time, vacation time, paid leave or other remuneration of any kind; any
claim for additional or different compensation or benefits of any sort,
including any participation in any severance pay plan; any claim under any stock
option grant issued by the Company to the Executive (other than the grants
pursuant to Sections 3 and 4 hereof), the Company’s Amended and Restated 2005
Incentive Plan, as amended, or any other oral or written agreement or plan
regarding an equity incentive award of Executive; any claim of discrimination or
retaliation on the basis of age, race, sex, religion, marital status, sexual
preference, national origin, handicap or disability, veteran status, or special
disabled veteran status; any claim arising under Title VII of the Civil Rights

3



--------------------------------------------------------------------------------



 



Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Executive Retirement Income Security Act of 1974, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Fair Labor
Standards Act of 1938, the Texas Commission on Human Rights Act, Chapter 451 of
the Texas Labor Code, or the Texas Payday Law, as such statutes may be amended
from time to time; any other claim based on any statutory prohibition; any claim
arising out of or related to an express or implied employment contract, any
other contract affecting terms and conditions of employment, or a covenant of
good faith and fair dealing; any tort claim or other claim for personal injury,
death or property damage or loss; any claim for fraud or misrepresentation; and
any personal gain with respect to any claim arising under any whistleblower or
qui tam provisions of any state or federal law.
          b. The Executive represents that the Executive has read and
understands this release provision and that rights and claims under the Age
Discrimination in Employment Act of 1967 are among the rights and claims against
the Company that the Executive is releasing. The Parties further acknowledge and
agree that the Executive is not releasing any of the following: (i) any rights
or claims arising after the Date of Termination, (ii) any rights or claims
arising from or related to any obligations that are stated or affirmed in this
Agreement, (iii) any rights or claims for indemnification pursuant to any
applicable contract, policy, bylaw, or law (including but not limited to the
Indemnification Agreement), (iv) any rights or claims under any agreement or
plan governing the Executive’s stock option awards granted pursuant to
Sections 3 and 4 hereof, and (v) any rights or claims that may not be released
as a matter of law (for example, claims for unemployment insurance).
     8.2 Release by the Company. The Company unconditionally, fully and forever
waives, releases, discharges, agrees to hold harmless, and promises not to sue
the Executive and/or any of the Executive’s heirs, administrators, successors
and/or assigns, from and for any claim, action or right of any sort, known or
unknown, arising on or before the Effective Date. The parties further
acknowledge and agree that the Company is not releasing any of the following:
(i) any rights or claims arising after the Date of Termination; (ii) any rights
or claims arising from or related to any obligations, agreements,
representations or covenants that are stated or affirmed in this Agreement;
(iii) any rights or claims under any agreement or plan governing the Executive’s
stock option awards granted pursuant to Sections 3 and 4 hereof; and/or (iv) any
rights or claims that may not be released as a matter of law.
     9. Consideration. As consideration for the Executive’s execution and
performance of his obligations under this Agreement, the Company (i) has granted
the release set forth in Section 8.2 of this Agreement and (ii) will perform its
remaining obligations pursuant to this Agreement. The Executive agrees that the
release set forth in Section 8.2 of this Agreement is in addition to anything of
value which the Executive is already entitled from the Company.
     10. No Other Claims. The Executive represents that the Executive has not
filed or authorized the filing of any complaints, charges or lawsuits against
the Company and/or its Affiliates with any federal, state or local court,
governmental agency, or administrative agency, and that if, unbeknownst to the
Executive, any such complaint has been filed on the Executive’s behalf, the
Executive will use the Executive’s best efforts to cause it to be withdrawn
immediately and dismissed with prejudice.

4



--------------------------------------------------------------------------------



 



     11. Confidentiality. Both Parties shall keep strictly confidential all the
terms and conditions, including amounts payable, in the Agreement and shall not
disclose them to any person other than legal and/or financial advisors,
government officials who seek such information in the course of their official
duties, individuals at the Company responsible for implementing the Agreement,
and the Executive’s spouse, unless compelled to do so by law or regulation, or
business necessity (including the requirement to file this Agreement with the
Securities and Exchange Commission or tax reporting obligations). Nothing in
this Section is intended to prevent the Executive from disclosing the fact that
he was employed by the Company or from describing his employment duties.
     12. Consultation With Counsel. The Company advises the Executive to consult
with independent legal counsel and tax advisors prior to executing this
Agreement, and the Executive acknowledges being given that advice. The Executive
acknowledges that Porter & Hedges, LLP is acting solely as counsel to the
Company with respect to this Agreement.
     13. No Defamatory Statements. The Executive agrees that he will refrain
from making any representation, statement, comment or any other form of
communication (hereinafter collectively referred to as “representation”),
whether written or oral, to any person or entity, including but not limited to
the principals, officers, directors, employees, advisors, agents, customers,
suppliers and competitors of the Company and/or its Affiliates, or any
government officials, which representation has the effect or tendency to
disparage, denigrate, or otherwise reflect negatively on the Company and/or its
Affiliates and/or their business, officers, directors, shareholders, employees,
agents, advisors or investors. The Company agrees it will take all reasonable
steps to ensure that the Company and its officers, directors, and employees
refrain from making any external representation that would have the effect or
tendency to disparage, denigrate, or otherwise reflect negatively on the
Executive.
     14. Return of Company Materials. The Executive agrees to deliver to the
Company promptly after the Date of Termination all originals and copies of
Company materials and all other property of the Company and/or its Affiliates in
the Executive’s possession, custody or control.
     15. Revocation of Agreement; Effective Date. The Executive, at the
Executive’s sole discretion, may revoke this Agreement on or before the
expiration of seven calendar days after signing it. Revocation shall be in
writing and effective upon dispatch to the following: Chief Accounting Officer,
Synthesis Energy Systems, Inc., Three Riverway, Suite 300, Houston, Texas 77056.
If the Executive elects to revoke the Agreement, all of the provisions of the
Agreement shall be void and unenforceable. If the Executive does not so elect,
the Agreement shall become effective at the expiration of the revocation period
(i.e., on the eighth day after the Executive signs the Agreement) (the
“Effective Date”).
     16. Miscellaneous.
     16.1 The Parties acknowledge that this Agreement is the result of a
compromise and shall never be construed as, or said by either of them to be, an
admission by the other of any liability, wrongdoing, or responsibility. The
Parties expressly disclaim any such liability, wrongdoing, fault, or
responsibility.

5



--------------------------------------------------------------------------------



 



     16.2 This Agreement constitutes the entire agreement between the Parties,
except to the extent that it expressly incorporates provisions of the Employment
Agreement. This Agreement shall have no effect on the Indemnification Agreement
and any agreement or plan governing the Executive’s equity incentive awards
granted pursuant to Sections 3 and 4 hereof. This Agreement may be executed in
identical counterparts, each of which shall constitute an original and both of
which shall constitute one and the same agreement. Except as expressly provided
herein, this Agreement supersedes the Employment Agreement, each stock option
grant issued by the Company to the Executive (other than the grants pursuant to
Sections 3 and 4 hereof), and any severance benefit plan or program and any
bonus program at the Company and/or its Affiliates.
     16.3 The Parties understand and agree that any breach of the terms of this
Agreement may give rise to liability for money damages and other legal or
equitable relief.
     16.4 The Parties warrant that no representations have been made other than
those contained in the written provisions of this Agreement, and that they do
not rely on any representations not stated in this Agreement.
     16.5 The Parties further warrant that they or their undersigned
representatives are legally competent and fully authorized to execute and
deliver this Agreement.
     16.6 The Parties confirm they have had the opportunity to have this
Agreement explained to them by independent legal counsel and tax advisors of
their choice, and that they execute this Agreement freely, knowingly and
voluntarily. The Company is relying on its own judgment and on the advice of its
independent legal counsel and tax advisors and not upon any recommendation of
the Executive or his agents, independent counsel or other representatives.
Likewise, the Executive is relying on his own judgment and on the advice of his
independent legal counsel and tax advisors, and not upon any recommendation of
the Company or its directors, officers, employees, agents, independent counsel
or other representatives. By voluntarily executing this Agreement, both Parties
confirm their competence to understand and do hereby accept the terms of this
Agreement as resolving fully all differences, disputes and claims that may exist
within the scope of this Agreement.
     16.7 This Agreement may not be modified or amended except by a writing
signed by both Parties. No waiver of this Agreement or of any of the promises,
obligations, terms, or conditions contained in it shall be valid unless it is in
writing signed by the Party against whom the waiver is to be enforced. The
waiver by either Party hereto of a breach of any provision of this Agreement
shall neither operate nor be construed as a waiver of any subsequent breach by
any Party. Except as expressly provided for herein, the failure of either Party
hereto to take any action by reason of any breach will not deprive such Party of
the right to take action at any time while such breach occurs.
     16.8 If any part or any provision of this Agreement shall be finally
determined to be invalid or unenforceable under applicable law by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of said provision or the remaining provisions of the Agreement.

6



--------------------------------------------------------------------------------



 



     16.9 The Parties have cooperated in the preparation of this Agreement.
Hence, the Agreement shall not be interpreted or construed against or in favor
of either Party by virtue of the identity, interest, or affiliation of its
preparer.
     16.10 This Agreement is made and shall be enforced pursuant to the laws of
the State of Texas, without regard to its law governing conflicts of law.
     16.11 The payments under this Agreement shall be paid from the general
assets of the Company and there shall be no separate trust established to make
any payments under this Agreement.
     16.12 All payments under this Agreement shall be subject to all applicable
federal, state and local taxes and tax requirements.
     16.13 This Agreement shall be binding on and inure to the benefit of the
successors and assigns of the Parties. No rights or obligations, benefits of or
payments to the Executive under this Agreement may be subject to claims of the
Executive’s creditors, or in any manner may be assigned or transferred by the
Executive other than his rights to compensation and benefits that are
transferred by will or to his estate by operation of law.
     16.14 All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be deemed to have been given when (i) delivered by hand or sent by facsimile, or
(ii) on the third business day following deposit in the United States mail by
registered or certified mail, return receipt requested, to the addresses as
follows (provided that notice of change of address shall be deemed given only
when received):
If to the Company to:
Synthesis Energy Systems, Inc.
Three Riverway, Suite 300
Houston, Texas 77056
Attention: Chief Accounting Officer
Facsimile No.: (713) 579-0610
If to the Executive to:
David Eichinger
19 Bunnell
The Woodlands, Texas 77385
or to such other addresses as the Company or the Executive, as the case may be,
shall designate by notice to the other party hereto in the manner specified in
this Section 16.14.
     16.15 Titles and headings to Sections are for the purpose of reference only
and shall in no way limit, define or otherwise affect the provisions hereof. Any
and all Exhibits referred to in this Agreement are, by such reference,
incorporated herein and made a part hereof for all

7



--------------------------------------------------------------------------------



 



purposes. The words “herein”, “hereof”, “hereunder” and other compounds of the
word “here” shall refer to the entire Agreement and not to any particular
provision hereof.
     16.16 Wherever appropriate to the intention of the Parties, the respective
rights and obligations of said parties, including, but not limited to, the
rights and obligations set forth in Sections 10 through 13 hereof and this
Section 16, shall survive any termination or expiration of this Agreement.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date indicated below

                      DAVID EICHINGER (“Executive”)
    SYNTHESIS ENERGY SYSTEMS, INC.
(“Company”)
 
                    /s/ David Eichinger   By:   /s/ Robert W. Rigdon
 
      Name:   Robert W. Rigdon
Date: March 31, 2009 
      Title:   President and Chief Executive Officer
 
      Date:   March 31, 2009

THE STATE OF TEXAS
 
COUNTY OF HARRIS   §
§
§

     BEFORE ME, the undersigned authority, on this day personally appeared David
Eichinger, who, being by me first duly sworn, upon his oath deposed and stated
that he has read the foregoing Agreement; that he has been advised to discuss
the provisions of this Agreement with an attorney of his choice before signing
it; that he fully understands the terms and conditions of this Agreement; that
he is legally competent to execute this Agreement; and that he has voluntarily
executed this Agreement for the purposes and consideration therein expressed.
     Given under my hand and seal of office on this 31st day of March, 2009.

                  /s/ Jeanean Sirkel       NOTARY PUBLIC IN AND FOR      THE
STATE OF TEXAS     

9



--------------------------------------------------------------------------------



 



THE STATE OF TEXAS
 
COUNTY OF HARRIS   §
§
§

     BEFORE ME, the undersigned authority, on this day personally appeared
Robert W. Rigdon, who being by me first duly sworn, upon his oath deposed and
stated that he is the Chief Executive Officer of Synthesis Energy Systems, Inc.
(the “Company”); that he has read the foregoing Agreement; that he has discussed
the provisions of this Agreement with any attorney of his choice; that he fully
understands the terms and conditions of this Agreement; that he is legally
competent and fully authorized to execute this agreement on behalf of the
Company; and that he has voluntarily executed this Agreement for the purposes
and consideration therein expressed.
     Given under my hand and seal of office on this 31st day of March, 2009.

                  /s/ Jeanean Sirkel       NOTARY PUBLIC IN AND FOR      THE
STATE OF TEXAS   

10



--------------------------------------------------------------------------------



 



         

SCHEDULE I

  •   Grant of 1,750,000 shares of common stock on May 30, 2006

11